UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1654



JONATHAN KEITH IDEMA,

                                              Plaintiff - Appellant,

          versus


ISHMAEL SHAHEED, Legal guardian and/or parent
of Shareef Shaheed; JACQUELINE N. SHAHEED,
Legal guardian and/or parent of Shareef
Shaheed; SARA GEOGHEGAN, Legal guardian and/or
parent of Shane Gohegan; THOMAS GEOGHEGAN,
Legal guardian and/or parent of Shane Gohegan;
JOHN DOE, I, Legal guardian and/or parent of
"Antonio"; JANE DOE, I, Legal guardian and/or
parent of "Antonio"; JOHN DOE, II, Legal
guardian and/or parent of "Montez"; JANE DOE,
II, Legal guardian and/or parent of "Montez,"

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-76-5-BR3)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Jonathan Keith Idema, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jonathan Keith Idema seeks to appeal the district court’s

order dismissing his suit for lack of diversity jurisdiction.    We

dismiss the appeal for lack of jurisdiction, because Idema’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on March

23, 1999.   Idema’s notice of appeal was filed on May 6, 1999.   Be-

cause Appellant failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                  3